ORDER

PER CURIAM.
Joseph Zauf and his father Bruce Zauf (Plaintiffs) brought this suit against Paul Kantor (Defendant) alleging that Defendant’s dog, a labrador and cocker spaniel mix named Sparky, “attacked and ferociously bit” Joseph Zauf on July 7,1996. The trial court found in favor of Defendant. Plaintiffs appeal, alleging the weight of the evidence showed Sparky had vicious propensities of which Defendant knew and Sparky caused injury to Joseph Zauf.
We have reviewed the record on appeal and the briefs of the parties and we find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(1). We have provided a memorandum opinion for the use of the parties only.
*319Judgment affirmed pursuant to Rule 84.16(b).